293 S.E.2d 187 (1982)
Joe M. SNIPES
v.
Ida M. SNIPES (widow); Vernon P. Davis and wife, Barbara S. Davis.
No. 99A92.
Supreme Court of North Carolina.
July 13, 1982.
*188 Barber, Holmes & McLaurin by Edward S. Holmes, Pittsboro, for plaintiff-appellee.
Gunn & Messick by Paul S. Messick, Jr., Pittsboro, for defendants-appellants.
PER CURIAM.
The facts are fully and accurately stated in the Court of Appeals' opinion. We hereby adopt the reasoning stated by the Court of Appeals and affirm its decision in all respects.
AFFIRMED.